Deen, Presiding Judge.
Johnson appeals from a conviction of aggravated assault and escape. The evidence that he did fire at the victim and that he did escape custody temporarily is uncontradicted. The defense appears to have been self-defense. The jury convicted.
Appointed counsel for the defendant moved for leave *691to withdraw as counsel on the ground that any appeal in the case would be wholly frivolous. Upon request of this court counsel filed enumerations of error on the general grounds and a brief of law. These procedures are in accordance with the requirements established in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493).
Submitted October 3, 1978
Decided October 23, 1978.
A. Frank Grimsley, for appellant.
D. E. Turk, District Attorney, Gary C. Christy, Assistant District Attorney, for appellee.
This court has reviewed the record of the proceedings and trial and has determined that no error of law was committed in the trial court and that the appeal is wholly frivolous. Cf. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).
The motion to withdraw is granted.

Judgment affirmed.


Smith and Banke, JJ., concur.